Case: 21-1608    Document: 67     Page: 1   Filed: 02/22/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      LEE ALLBEE,
                        Petitioner

                             v.

     DEPARTMENT OF HOMELAND SECURITY,
                  Respondent
            ______________________

                        2021-1608
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-0752-20-0238-I-1.
                 ______________________

                Decided: February 22, 2022
                 ______________________

    JENNIFER DUKE ISAACS, Melville Johnson PC, Atlanta,
 GA, for petitioner.

     VIJAYA SURAMPUDI, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, MARTIN F. HOCKEY, JR., LOREN MISHA PREHEIM.
                   ______________________

   Before LOURIE, SCHALL, and TARANTO, Circuit Judges.
Case: 21-1608     Document: 67     Page: 2    Filed: 02/22/2022




 2                                               ALLBEE   v. DHS



 SCHALL, Circuit Judge.
                           DECISION
      Lee Allbee petitions for review of the final decision of
 the Merit Systems Protection Board (“Board”) that af-
 firmed the action of U.S. Customs and Border Protection
 (“CBP” or “agency”) removing him from his position of
 GS-14 Supervisory Border Patrol Agent. Allbee v. Dep’t of
 Homeland Sec., No. DA-0752-20-0238-I-1, 2020 WL
 6448868 (M.S.P.B. Oct. 26, 2020), App. 1. 1 We have juris-
 diction pursuant to 28 U.S.C. § 1295(a)(9). For the reasons
 set forth below, we affirm.
                          DISCUSSION
                               I
      CBP, which is a component of the Department of
 Homeland Security, removed Mr. Allbee based upon three
 charges: submission of reimbursement claims for unau-
 thorized travel expenses (25 specifications) (Charge 1);
 making unauthorized cash withdrawals on a government
 travel card (Charge 2); and failure to cooperate in an offi-
 cial investigation (Charge 3). App. 3. Mr. Allbee timely
 appealed his removal to the Board. Before the Board, the
 appeal was heard upon the administrative record without
 a hearing. In a decision dated October 26, 2020, the ad-
 ministrative judge (“AJ’) to whom the appeal was assigned
 affirmed the removal. App. 1. The AJ found that, although
 the agency had failed to prove Charges 2 and 3, it had
 proved 20 of the 25 specifications in Charge 1. App. 6–26.
 The AJ also found that the agency had demonstrated a
 nexus between Mr. Allbee’s misconduct and the efficiency
 of the service, App. 32, and that the penalty of removal was




     1   Our citations to “App.” refer to the Petitioner’s Cor-
 rected Appendix, filed Nov. 22, 2021 (Dkt. No. 48).
Case: 21-1608      Document: 67     Page: 3   Filed: 02/22/2022




 ALLBEE   v. DHS                                             3



 reasonable, App. 32–36. The AJ’s initial decision became
 the final decision of the Board on November 30, 2020.
                               II
      Our review of the Board’s decision is limited by statute.
 We must affirm a final decision of the Board unless it is
 “(1) arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with law; (2) obtained without pro-
 cedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.” 5
 U.S.C. § 7703(c); see also Hayes v. Dep’t of the Navy, 727
 F.2d 1535, 1537 (Fed. Cir. 1984). Substantial evidence
 “means such relevant evidence as a reasonable mind might
 accept as adequate to support a conclusion.” Consol. Edi-
 son Co. v. Nat’l Labor Rels. Bd., 305 U.S. 197, 229 (1938).
                              III
      Between July 27, 2014, and September 6, 2015, Mr. All-
 bee was on long-term temporary duty (“TDY”) status. App.
 2. In Charge 1, CBP alleged that, when Mr. Allbee submit-
 ted expense vouchers for the TDY period, he sought reim-
 bursement for expenses that he was not allowed to claim
 under the pertinent regulations. App. 6–26. As noted, the
 AJ sustained 20 of the 25 specifications in Charge 1 and
 affirmed Mr. Allbee’s removal. On appeal, Mr. Allbee ad-
 vances several claims of error. First, he argues that the AJ
 erred when she ruled, App. 4–5, that the agency did not
 have to prove that Mr. Allbee had fraudulent intent when
 he submitted the vouchers at issue in Charge 1. Allbee Br.
 16–21. Second, he claims that the AJ’s finding that the
 agency had proved 20 of the 25 specifications by a prepon-
 derance of the evidence, App. 6–26, is not supported by sub-
 stantial evidence. Allbee Br. 21–34. Third, Mr. Allbee
 urges that, contrary to the AJ’s finding, App. 32, the agency
 failed to demonstrate a nexus between the misconduct al-
 leged in Charge 1 and the efficiency of the service. Allbee
 Br. 34–35. And fourth, Mr. Allbee argues that the AJ erred
 in finding that the penalty of removal was reasonable. See
Case: 21-1608     Document: 67     Page: 4    Filed: 02/22/2022




 4                                              ALLBEE   v. DHS



 App. 32–36; Allbee Br. 35–40. We address Mr. Allbee’s con-
 tentions in turn.
                              IV
      In her initial decision the AJ pointed out that neither
 Charge 1 itself nor the individual specifications in the
 charge referred to a specific intent. App. 4. Charge 1 is
 titled “Submission of Reimbursement Claims for Unau-
 thorized Travel Expenses,” and the charge does not refer to
 any intent on the part of Mr. Allbee. See App. 46–50. A
 charge such as this “does not turn on proof of intent.” Ham-
 ilton v. U.S. Postal Serv., 71 M.S.P.R. 547, 555–56 (1996)
 (holding that failure to follow instructions does not require
 proof of intent); see also Boyd v. Dep’t of Veterans Affairs,
 740 F. App’x 710, 713 (Fed. Cir. 2018) (“It is not necessary
 for the agency to prove that a failure to follow instructions
 was intentional.”).
     Neither are we persuaded by Mr. Allbee’s argument
 that CBP failed to prove 20 of the 25 specifications in
 Charge 1. We have reviewed both the 20 specifications and
 the evidence of record in support of them. The AJ’s finding
 that the agency proved the specifications by a preponder-
 ance of the evidence is supported by substantial evidence.
     Under 5 U.S.C. § 7513(a) an agency may remove an em-
 ployee only for such cause as will promote the efficiency of
 the service. In that regard, the agency must prove there is
 a nexus between the articulated grounds for an adverse ac-
 tion and either the employee’s ability to accomplish his or
 her duties satisfactorily or some other legitimate govern-
 ment interest. Hoofman v. Dep’t of the Army, 118 M.S.P.R.
 532, 540 (2012), aff’d 526 F. App’x 982 (Fed. Cir. 2013). In
 this case, the AJ found that there was “a clear nexus be-
 tween the sustained charge and the efficiency of the ser-
 vice.” App. 32. The AJ found that Mr. Allbee’s misconduct
 “occurred at work and involve[d] his violation of policies re-
 lated to . . . his requests for reimbursement of travel ex-
 penses.” App. 32. We see no error in this finding. Mr.
Case: 21-1608      Document: 67     Page: 5   Filed: 02/22/2022




 ALLBEE   v. DHS                                             5



 Allbee’s sole argument with respect to the AJ’s nexus de-
 termination is that “he was removed approximately six (6)
 years after the alleged misconduct occurred and after his
 temporary assignment ended.” Allbee Br. 35. We agree
 with the government that this fact is not relevant in deter-
 mining nexus.
      Turning to Mr. Allbee’s final argument, as far as pen-
 alty is concerned, we have stated that the Board’s “role in
 [assessing the penalty] is not to insist that the balance be
 struck precisely where the Board would choose to strike it
 if the Board were in the agency’s shoes in the first instance”
 but rather “to assure that the agency did conscientiously
 consider the relevant factors and did strike a responsible
 balance within tolerable limits of reasonableness.” Norris
 v. S.E.C., 675 F.3d 1349, 1355 (Fed. Cir. 2012) (citations
 omitted). In this case, the AJ found that the agency had
 considered the relevant factors set forth in Douglas v. Vet-
 erans Administration, 5 M.S.P.B. 313, 331–32 (1981), in de-
 termining whether the penalty imposed upon Mr. Allbee
 was reasonable. See App. 33–36. We have carefully con-
 sidered Mr. Allbee’s arguments to the contrary. See Allbee
 Br. 36–40. None of them has persuaded us that, in impos-
 ing the penalty of removal, CBP abused its discretion.
    Finally, in addition to the arguments addressed above,
 we have considered several additional contentions raised
 by Mr. Allbee. We have determined that none of them war-
 rant disturbing the Board’s final decision.
                         CONCLUSION
     For the foregoing reasons, we affirm the final decision
 of the Board affirming Mr. Allbee’s removal.
                         AFFIRMED
                            COSTS
 No costs.